—Judgments, Supreme Court, Bronx County (William Mogulescu, J), rendered April 30, 2002, convicting defendant, upon his pleas of guilty, of murder in the first degree, attempted murder in the second degree and burglary in the second degree, and sentencing him to concurrent terms of 25 years to life, 25 years, and 15 years, respectively, unanimously affirmed.
Since defendant did not move to withdraw the plea, his current challenge to his first degree murder plea is unpreserved (People v Lopez, 71 NY2d 662, 665 [1988]), and we decline to review it in the interest of justice. Were we to review this claim, we woujd find that the plea was knowing, intelligent and voluntary. Nothing in the plea allocution cast doubt on defendant’s guilt (see People v Toxey, 86 NY2d 725 [1995]), and defendant’s comments at sentencing did not warrant any inquiry by the court. Concur—Nardelli, J.P., Saxe, Friedman, Marlow and Gonzalez, JJ.